18 TMI
           received in
          The Court of Appeals
                                    COURT OF CRIMRAL APPEALS
              Sixth District                          _
                                          AUSTIN. TEXAS
             AI'R 1 7 ?ni5                       I          •   ;       ;     ;    ,

         Texsrkana, TexaspiMflfian DavlB-Sandera, Appellant
        Debra Autrey, Clerk
                                                v.


                                   The Statu of Taxee, Appellee



COURT OF CrKlAPPEAL^*™ APPaal Nos-                        06-14-00186-CR COURT OF CRIMINAL APPEALS
                                                          06-14-001 87-CR
                                                                                  SEP 04 2015
     SEP 0i 2015                                          06-14*001 BB-CR
                                                          06-14-00189-CR      Abel Acosta, Clerk
  AWto*:flS& Court Cauee Noa.                             CR-12-24246
                                                          GR-12-24273
                                                          GR-12-24274
                                                          CR-12-24275



                                 From Thai 336th Diatrict Court of
                                       Fannin County, Texas


                               Motion For Extension Of Time To File
                                 Petition For Oiacretionary Review


 To The Honorable Judge of the Court of Criminal Appeals:

     Gomea now, Darrian Davia-Sandara, Petitionar, pre) ae, and filaa thia
 motion for an axtenaion of 60 (eixty) daya in which to file hia Petition
 for Diacretionary Review (PDR).
     In auppcwt of this motion, Petitioner ahowa the Court the following:


                                                I.

     Thia motion ia not brought to harraaa or vex the Court, but for
 equity end juatice.

                                                II.

     On May 28, 2014, the State moved to adjudicate Mr. Davis Sanders'
guilt In all four (4) caees, herein baaed on an allegation of poaaeaaion
of methamphetamine and a firearm in each case.
    On September ?.5, 2014, the Court entered judgements in all four (4)
cases adjudicating hie guilt and sentencing him to servs one (1) sixty
(60) year sentence and three (3) ten (10) year sentences, to be served
concurrently. Those allegations of possession of methamphetamine and a
firearm have been dismissed from Dallas County.
    On August 4, 2015, the Court of Appeals Sixth Appellate District of
Texas at Texarkana affirm the trial court's judgement, ea modified in
Cauee Number CR-12-24246, and the remaining trial court number affirm
only.

                                    III.

    Mr. Davis-Sanders ia asking this Court for a sixty (60) day extension
for the reasons below:

    a.) The Eastham Unit of TDC3, which he ia assigned, ia in the process
of a semiannual lockdown that began on August 14, 2015, and can run a
courae of three (3) weeka or more. During the lockdown period there ia no
movement, thereby limiting legal reaearch aa the law library ia closed to
case work and research.

    b.) Adding to Mr. Davia-Sandera* limited reaearch issue la the fact
that he has not yet received e copy of the State Appellee Brief, which
is needed in order to file a Petition for Discretionary Review (PDR).

    c.) Mr. davia-Sandera aeeka an extension of sixty (60) days in which
to submit hia PDR, beginning from September 1, 2015.


                                  PRAYER                               *'

    FOR ALL THESE REASONS MR.   DAVIS-SANDERS PRAYS THIS HONORABLE COURT
WILL GRANT THIS MOTION FOR EXTENSION OF TIME AND ALLOW HIM TO SUBMIT HIS
PETITION FOR DISCRETIONARY REVIEW, TO BE FILED ON OR BEFORE NOVEMBER 1,
•IMS.
    SO PRAYS THIS MOTION KILL BE GRANTED IN ALL THINGS.

                                              Respectfully submitted,


                                           Darrian De'Anthony Davia-Sandera
                                                    TDGJ #01957802
                                                  Petitioner Pro Se
                                                     Eastham Unit
                                                  2665 Prison Road 1
                                               Lovelady, TX   75851-5609
                    DECLARATION /    CERTIFICATE OF SERVICE



    I, Darrian De'Anthony Davia-Sandera, TDCJ-CID No. 01957802, being
presently incercerated at the Eaatham Unit of the*TDC3-CID, in Houston
County, Texaa, declare under penalty of perjury pursuant to Texaa Civil
Practices and Remedies Code, Section § 132.001 et seq., that the facta
in thia motion   for extension of time are true and correct.


    I further declare and certify that a copy of this motion has been
forwarded firat class, poatpaid, on thia 25th day of August, 2015, to:

        The Court of Appeals Sixth Appellate District of Texas at Texarkana
                         100 Worth State Line Avenue #20
                              Texarkana, Texaa   75501


    Executed on this 22nd day of August, 2015, by:




                     Darrian De' Anthony Davis-Sanders
                                TDC3 # 019578D2
                                  Eastham Unit
                               2665 Prison Rd.     1

                                  Lovelady, TX
                                    75851-5609
         *4         >                 Darrian De'Anthony Davis-Banders
       \t                                       TDCJ #01957802
                             RECEIVED IN         Eastham Unit
                            ^i&UhrtDtatArkri,826fi5 Prison Rd. #1
                                           Lovelady, TX    75851-5609
                               AUG 2 7 201b
                                                                              RECEIVED IN
August 21. Z015,TgS»*»aJSaSk- "                                              WW0FOWW.WWI8
                                                                                     IIP 01 2015
Ms . Debra Autrey,
Clerk,    Court of Appeals
State of Texas Sixth Appellate District
100   North     State       Line   Ave.   #20

Texarkana,          Texas     75501


         Re:    Darrian Davis-Sanders v. The State of Texas,                        Tr.   Ct.   Nos . :
                CR-12-24246, CR-T2-24274, & CR-T2-24275

                Appeal Nos. : 06-T4-001B6-CR, 06-1 4-001 87-CR, 06-14-001BB-CR,
                &       D6-14-00189-CR




Dear Ms.       Autrey,       Clerk,


      I am in need of an updated docket sheet on the above style and
numbers.       Would you please forward me the required information at your
soonest       convenience?

      Thank you for your time and assistance in this matter.                              It is greatly
appreciated.




                                                                  Sincerely,




                                                          Darrian    Davis-Sanders

                                                             TDCJ    #   01957802

                                                                Eastham      Unit

                                                           2665     Prison    Rd.   #1
                                                                Lovelady , TX
                                                                  75851-5609